Citation Nr: 0534693	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  01-07 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether the veteran is entitled to vocational rehabilitation 
training under the provisions of Chapter 31, Title 38, United 
States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from March 1967 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland which denied the benefit sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the claims file shows that at the time of the 
January 2004 Board remand, the veteran's vocational 
rehabilitation folder was reviewed and was then of record.  

This appeal was remanded in January 2004 for further 
development.  When the claims file was returned to the Board 
after the ordered development the vocational rehabilitation 
folder was not included with the claims file.

Given that informal administrative attempts to secure the 
vocational rehabilitation file have been unsuccessful, in 
view of the foregoing, and in light of the duty to assist, 
this case is formally REMANDED for the following actions:

The RO must associate the veteran's 
vocational rehabilitation folder with the 
claims file and return the file to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter 


or matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

